DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
2. Applicant’s election without traverse of methods that further assay for the expression level of each of the CKS1B, CCND1, MAF, MAFB, FGFR3 and MMSET genes in the reply filed on 09 August 2022 is acknowledged.
Claim Status
3. 	Claims 21-36 are pending.
	Claims 21-23 and 27-33 read on the elected invention and have been examined herein. 
	Claims 24-26 and 34-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Objection to Drawings 
4. The drawings are objected to under 37 CFR 1.83(a).  The drawings filed on 28 February 2020 includes figures presented in color. See, e.g., Figures 1-3, and 11). Further, the specification describes the figures in terms of colors (e.g., para [0021]).

MPEP 608.02, part VIII states: 
Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111  unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13 ).  

Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.      

Herein, a petition for color drawings or color photographs has not been filed and the conditions for color drawings have not been met. Note that color drawings are only accepted on rare occasions when they are the only practical medium by which to disclose the subject matter to be patented. See MPEP 608.02(VIII).
If the drawings are intended to be in color, a petition for color drawings must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Alternatively, corrected drawing sheets in black and white in compliance with 37 CFR 1.121(d) are required and the specification must be amended to correct the description of the drawings in terms of colors.
Appropriate correction is required.	

	
Priority
5. The present claims are entitled to the filing date of parent application U.S. 12/587,383, filed on 06 October 2009. It is noted that a claim as a whole is assigned an effective filing date  rather than the subject matter within a claim being assigned individual effective filing dates. See e.g. Studiengesellschaft Kohle MBH. v. Shell Oil Co. 42 USPQ2d 1674, 1677 (Fed. Cir 1997).  U.S. Application 10/931,780 does not provide support for the presently claimed methods. The ‘780 application teaches methods of determining the expression of “CKS1” in multiple myeloma cells (see para [0043] and [0206], and Table 2). The ‘780 application also teaches:
[0075]  In another embodiment, there is provided a method of diagnosis for multiple myeloma based on examining the expression levels of a group of genes comprising CST6, RAB7L1, MAP4K3, HRASLS2, TRAIL, IG, FGL2, GNG11, MCM2, FLJ10709, CCND1, MAF, MAFB, FGFR3, and MMSET. CCND1, MAF, MAFB, FGFR3, and MMSET expression can be determined by and are correlated with chromosomal translocation such as t(4;14)(p21;q32), t(14;16)(q32;q23), t(14;20)(q32;q13), and t(11;14)(q13;q32). Gene expression levels of this group of genes would classify an individual into one of 7 groups of myeloma (groups 1-7).

It is also disclosed that differential expression was determined in samples from patients having MGUS (e.g., para [0177]).
However, the ‘780 application does not provide basis for each of the limitations in the present claims which require the steps of contacting a biological sample from a patient having MGUS or multiple myeloma with a probe that binds to CKS1B gene, a probe that binds to CCND1 gene, a probe that binds to MAF gene, a probe that binds to MAFB gene, a probe that binds to FGFR3 gene, and a probe that binds to MMSET gene; and c) detecting via fluorescent in situ hybridization a set of signals from the probes bound to the respective genes CKS1B, CCND1, MAF, MAFB, FGFR3, and MMSET. Regarding claim 22, while the ‘780 application teaches performing interphase FISH with a probe that binds to the CCND1 gene, the ‘780 application does not appear to disclose methods of metaphase FISH using the recited probes.
Further, while parent application U.S. 11/110,209, filed on 20 April 2005, further discloses performing FISH to detect the occurrence of gene amplification of the CKS1B gene and a translocation of the CCND1 gene, the ‘209 application does not appear to provide basis for performing a FISH assay that further comprises contacting the sample comprising plasma cells with a probe that binds to the MAF gene, a probe that binds to the MAFB gene, a probe that binds to the FGFR3 gene and a probe that binds to the MMSET gene and detecting via fluorescent in situ hybridization a set of signals from the probes bound to the respective genes CKS1B, CCND1, MAF, MAFB, FGFR3, and MMSET. Regarding claim 22, while the ‘209 application teaches performing interphase FISH with a probe that binds to the CCND1 gene, the ‘209 application does not appear to disclose methods of metaphase FISH using the recited probes. 
If Applicant asserts that the present claims are entitled to priority to the provisional applications, Applicant should point to specific teachings (e.g., by page and line number) in the priority applications to establish priority for each of the recitations set forth in the claims.   

Claim Rejections - 35 USC § 103
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 21-23 and 27-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaughnessy et al (U.S. 2003/0175753, published 18 Sept 2003) in view of Barille-Nion et al (“Advances in Biology and Therapy of Multiple Myeloma” Hematology, American Society of Hematology. Jan 2003. 2003(1): 248-278) and  Zhan et al (Blood. 2004. 104(11): 77). 
Shaughnessy et al discloses detection methods comprising obtaining a biological sample comprising plasma cells from an individual diagnosed with multiple myeloma or MGUS, contacting the sample with a probe that binds to the CCND1 gene, performing FISH, and detecting a set of signals via FISH from the probes bound to the CCND1 gene (see, e.g., para [0012], [0098-0099]).
Shaughnessy et al does not disclose as a single embodiment a method that further comprises c contacting the sample obtained from the subject with multiple myeloma or MGUS with a probe that binds to the CKS1B gene, a probe that binds to the FGFR3 gene, a probe that binds to the MMSET gene, a probe that binds to the MAF gene and a probe that binds to the MAFB gene, performing FISH, and detecting a set of signals via FISH from the probes bound to the CKS1B, FGFR3, MMSET, MAF, and MAFB genes as well as the CCND1 gene. 
However, regarding the FGFR3 and MMSET genes,  Shaughnessy teaches that “all FGFR3 and CCND1 spikes could be accounted for by the presence of either the t(4;14)(p21;q32) translocation or the t(11;14)(q13;q32) translocation respectively. The reference also teaches that RT-PCR was performed to detect the expression levels of FGFR3 and MMSET (para [0095-0096]). Shaughnessy (para [0030] states “RT-PCR for a t(4;14)(p21;q32) translocation-specific fusion transcript between the IGH locus and the gene MMSET was performed (data not shown). The translocation-specific transcript was present in all 9 FGFR3 spike samples but was absent in 5 samples that did not express FGFR3. These data suggested that the spike was caused by the t(4;14)(p21;q32) translocation.” Thus, Shaughnessy teaches that the t(4;14)(p21;q32) translocation involving the FGFR3 and MMSET genes are also correlated with subsets of multiple myeloma. 
Further, Barille-Nion teaches assaying for translocations involving the FGFR3 and MMSET genes in samples from subjects having multiple myeloma (MM; p. 250, 252 and Table 2). Barille-Nion (p. 250, col. 2) states that:
“The t(4;14) translocation is unusual in that it appears to dysregulate 2 potential
oncogenes, FGFR3 on der (14) and MMSET on der (4), but FGFR3 on der (14) is lost or not expressed in about 20% of MM tumors that have a t(4;14) translocation. There is conflicting data regarding the issue of whether the prevalence of t(4;14) and t(14;16) translocations is the same or much lower in MGUS/SMM compared to MM. However, the apparently lower incidence of 4p16 and/or 16q23 in MGUS/SMM compared to MM may be due to these translocations resulting in de novo MM without preceding MGUS, or a more rapid progression of MGUS to MM, an hypothesis supported by the fact that patients with translocations involving 4p16 or 16q23 have an extremely poor prognosis.” 

Barille-Nion (p. 250, col. 1) also states “(t)he subsequent application of interphase fluorescence in situ hybridization (FISH) using specific genetic probes to identify karyotypic abnormalities even in nondividing cells that have a PC phenotype enabled analysis of primary MGUS and MM tumors.”

Since Shaughnessy teaches that translocations in plasma cells from samples of multiple myeloma and MGUS patients may be detected by performing FISH, It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Shaughnessy so as to have performed FISH using probes to the FGFR3 and MMSET genes. One would have been motivated to have done so in order to have detected the occurrence of the t(4;14)(p21;q32) translocation involving the FGFR3 and MMSET genes, since Shaughnessy teaches that this translocation occurs frequently in multiple myeloma and Barille-Nion teaches that the translocation is correlated with a poor multiple myeloma prognosis.
Regarding the MAF and MAFB genes, Barille-Nion states that the multiple myeloma subtypes are further characterized by the presence of the recurrent 16q23 translocation involving the c-maf gene and the recurrent 20q11 translocation involving the mafB gene (p. 252, col. 1).
In view of the teachings of Barille-Nion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Shaughnessy so as to have performed the FISH analysis by contacting the plasma cells from the MM or MGUS patients with a probe for the MAF gene and a probe for the MAFB gene in order to have detected the 16q23 and 20q11 MM recurrent translocations involving these genes, particularly since Barille-Nion teaches that the presence of these translocations can be used to determine the subtype of MM.
Regarding the CKS1B gene, Zhan teaches methods of assaying for the expression level of CKS1B in plasma cells isolated from patients having multiple myeloma cells. It is stated that:
“CKS1B… is located very near the 1q21 amplification and is over-expressed in myelomas with a short survival. Using FISH analysis with probes specific for these genes, we will determine if over-expression is due to gene amplification. Given the important role of CKS1B in controlling mitosis and the emerging role of D-type cyclins in myelomagenesis, this gene represents a strong candidate for a gene whose over-expression, possibly as a result of gene amplification, may impart a highly aggressive phenotype on malignant plasma cells.”

Thus, Zhan suggests performing FISH assays on plasma cells to assay for CKS1B gene amplification to determine if CKS1B gene amplification is correlated with CKS1B overexpression and the occurrence of multiple myeloma.
Accordingly, It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the method of Shaughnessy so as to have performed the FISH assay by contacting the plasma cells from the patients having MM with a probe for the CKS1B gene in order to have assayed for the occurrence of CKS1B gene amplifications. One would have been motivated to have done so since Zhan teaches that one should perform such a FISH assay in order to ascertain if there is a correlation between CKS1B gene amplification and CKS1B over-expression and/or a correlation between CKS1B gene amplification and multiple myeloma or poor survival from multiple myeloma.
Regarding claim 22, the method of Shaughnessy comprises performing interphase FISH (e.g., para [0098-0099]).
Regarding claim 23, Shaughnessy teaches assaying plasma cells that are obtained from the bone marrow of patients having MM or MGUS (e.g., para [0011], [0047], [0084] and [0099])
Regarding claims 27 and 28, Shaughnessy does not teach performing the FISH assay on a healthy, control sample. 
However, Shaughnessy does teach the concept of using normal, control samples. For example, Shaughnessy teaches comparing gene expression levels in plasma cells from subjects having multiple myeloma and comparing the expression levels that that in normal, control samples (e.g., para [0136]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the method of Shaughnessy so as to have also performed the FISH assay with probes to the CKS1B, CCND1, MAF, MAFB, FGFR3 and MMSET genes using samples obtained from healthy control subjects in order to have provided a negative control to ensure the accuracy of the detection method.
Regarding claims 29-31, Shaughnessy teaches “CD138-Selected Bone Marrow Plasma Cells: Mononuclear fractions from bone marrow aspirates were tested for percentage of plasma cells prior to anti-CD138 immunomagnetic bead sorting by using two color FACs analysis using antibodies to CD38/CD45 (q) and CD138/CD45 (r)” (para [0039]). It is also stated that “The present invention demonstrates that both normal and malignant plasma cells can be purified to homogeneity from bone marrow aspirates using anti-CD 138-based immunomagnetic bead-positive selection” (para [0047]). Accordingly, Shaughnessy teaches that the biological sample to be assayed by FISH comprises CD138_ plasma cells isolated from bone marrow by immunomagnetic enrichment.
Regarding claims 32 and 33, Shaughnessy further teaches assaying for the expression of FGFR3, CCND1 and MMSET, particularly by RT-PCR (e.g., para [0012], [0064], [0095-0096] and [0130-0132]), but does not teach assaying for the expression level of the MAF, MAFB and CKS1B genes.
However, Barille-Nion also teaches assaying for the gene expression levels of CCND1, FGFR3, MMSET, MAF and MAFB genes to characterize the subtype of multiple myeloma (p. 252 “Five MM Subtypes Defined by Expression of Translocation Oncogenes and Cyclin D”). Zhan teaches assaying plasma cells of MM patients for the expression level of CKS1B and reports that overexpression of CKS1B is correlated with short survival.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the method of Shaughnessy so as to have also assayed the plasma cells obtained from the patients with MM for the expression level of the MAF, MAFB, and CKS1B genes, particularly using the art conventional RT-PCR assay disclosed by Shaughnessy. One would have been motivated to have done so in order to have provided additional information regarding the subtype of MM and/or the survival prognosis for the patient having MM, as suggested by the teachings of Barille-Nion and Zhan.
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liebisch et al (Blood. Nov 2003. 102 (11): 846a-847a) teaches methods of detecting subtypes of multiple myeloma using FISH probes, and particularly using the FISH probe RP11-71L20, which maps to “chromosome band 1q21.” It is stated that +1q gains were detected in 37% of multiple myelomas and that “(a)ssociated with 13q-, +1q most probably represents a secondary aberrations following 13q-.”
Empire Genomics (“RP11-71L20 FISH Probe”, printed 19 October 2022, available via URL: <empiregenomics.com/fish-probes/rp11/RP11-71L20>, 1 page) teaches that the RP11-71L20 FISH probe comprises the sequences of / hybridizes to and detects the sequences of CHR1: 149546976-149691956 on build hg18 and CHR1: 151280352-151425332 on build hg19.
GeneCards for CKS1B (available via URL: <genecards.org/cgi-bin/carddisp.pl?gene=CKS1B>, 14 pages, printed on 19 October 2022) teaches the genomic location for the CKS1B gene, relative to the GRCh38/hg18 and GRCh39/hg19 reference genomes:

    PNG
    media_image1.png
    221
    815
    media_image1.png
    Greyscale

Accordingly, the RP11-71L20 FISH probe used in the method of Liebisch et al does not appear to bind to the region of chromosome 1q21 which includes the CKS1B gene.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634